internal_revenue_service number release date index number ---------------------------- -------------- ----------------------------------- ------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc psi b6 plr-129109-12 date april ------------------------------------------------------ ------------------------------------------------------------------------------------------ -------------------------------------------------- ------------------------------- -------------------------------------------------- ------------------------------------------- ---------------------------------------------------- ----------------------------------------------------------- ---------------------------- ----------------------------- -------------------------- -------------- --------------------------- ------------------------------------------------- taxpayer -------------------------------------------------- company a ----------------------------------------------------------------------------------------------------------- company b company c company d company e company f company g company h company i city state technology manager ------ a b ------ ----- c ------ d e -------- testing center --------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- generating station date a --------------------------- --------------------------- plr-129109-12 location a coal tested coal ---------------------------------- -------------- dear ---------------- this is in response to your request for rulings submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below background taxpayer represents the facts as follows company e operating company is a limited_liability_company organized under the laws of state the operating company owns the refined_coal facility facility located adjacent to generating station owned by company a generating station owner and located near city the operating company is owned as follows i company b a state limited_liability_company as a member holding a of the outstanding membership interests and ii company c a state corporation as a member holding b of the outstanding membership interests operating company has not elected and will not elect to be classified as an association_taxable_as_a_corporation and accordingly operating company is classified as a partnership for federal_income_tax purposes manager acts as the non-member manager of the operating company the only material asset of company b is its interest in the operating company and another similar operating company company b is owned as follows i company j as a member holding c of the outstanding membership interests and taxpayer a state a limited_liability_company as a member holding d of the outstanding membership interests company f owns e of the stock of company c company f is a publicly traded corporation one of the companies that company f investment in was company d technology owner company f became the managing member of technology owner taxpayer is a special purpose entity created for the purpose of entering into the transactions described herein company e is owned by company h a state a limited_liability_company company e is treated as a disregarded_entity for federal_income_tax plr-129109-12 purposes and as a division of company h company h is classified as an association_taxable_as_a_corporation for u s federal tax purposes and has in effect an election under sec_1362 to be an s_corporation company h is the holding_company for a financial services firm better known as company i pursuant to the purchase agreement between company j and taxpayer taxpayer bought a d of the membership interest in company b in exchange for a purchase_price closely approximating taxpayer’s proportionate share of the total cost of constructing and installing the facility the facility the operating company has constructed and installed the facility and has commercially deployed the technology at the generating station the facility was constructed by company g who certified that construction of the facility was mechanically complete on date a the operating company entered into a site lease with generating station owner that allows operating company to construct and locate the facility at the generating station pursuant to the terms of the lease the operating company has rights of ingress and egress as appropriate the operating company entered into a coal supply agreement whereby it will purchase coal feedstock from generating station owner at the generating station under that agreement the operating company will buy all of its feedstock coal from generating station owner except that the operating company may buy feedstock coal from third parties to the extent generating station owner fails to provide the operating company with sufficient feedstock coal to operate the facility in an economical manner the feedstock coal purchased by the operating company from generating station owner will be coal that generating station owner itself purchased from third party vendors consistent with its coal procurement specifications the generating station is designed for location a coal firing with natural_gas or number fuel oil for startup flame stabilization and shutdown location a coal is classified by the american society of testing materials astm as a sub-bituminous coal the generating station owner purchases these location a coals from a number of source mines located in several states the operating company or a subcontractor will buy feedstock coal from generating station owner and apply the technology to the coal feedstock in this regard the operating company has entered into an operation and maintenance agreement with company g operator to operate and maintain the facilities as an agent on behalf of the operating company the operator is not related to generating station owner the operating company company b or any of the members of company b or the operating company plr-129109-12 thereafter the operating company will sell the resulting refined_coal to generating station owner pursuant to this agreement generating station owner will purchase from the operating company all refined_coal produced by the facility except that to the extent that the operating company produces refined_coal which the generating station owner cannot consume the operating company has the right to sell such excess production to third parties technology company c owns certain licensing rights to a proprietary coal-refining process referred to as technology when the technology is applied as part of an electric and steam generating facility by adding chemicals to coal prior to burning the coal in a furnace it has the effect of reducing emissions of certain pollutants from the burning of the resulting refined_coal increasing fuel efficiency and reducing boiler maintenance the by-product of this process is a valuable fly ash which can be used in a diverse array of applications in the steel mining and cement industries the technology is a dual-injection sorbent system in which separate sorbents for mercury and nox control are added to and mixed with input coal technology owner's patent-pending process starts with several chemical additives being added to coal prior to its combustion in a furnace the additives provide the chemical structure to create a ceramic matrix using chemical bonds to capture emissions of regulated pollutants the matrix has a certain structure of chemicals in certain positions at the interior corners of the matrix the structure will pick up and hold pollutants such as mercury arsenic or lead the structure also picks up and includes elements such as oxygen chlorides and fluorides which are freely available in a boiler's gas stream when they have been released from the coal during combustion but become locked up in the ceramic matrix in short the technology converts coal into a refined_coal refined_coal that is used as a clean fuel to be fired in boilers to raise steam the emissions from burning the clean refined_coal produced by this technology are significantly less than the emissions otherwise produced by burning unprocessed coal this is true not only for the emissions of mercury and nox as required by sec_45 but also for emissions of arsenic lead and other metals which are not currently regulated as well as for sulfur testing the technology has been tested numerous times at testing center testing center is located at a major u s university recognized as one of the world’s leading developers of cleaner more efficient energy and environmental technologies to protect and clean air water and soil plr-129109-12 in connection with this testing an emissions monitoring system was used to measure the effect of the technology on nox sox mercury co and o2 emissions in addition the mercury weight content of the fly ash was tested to measure mercury capture by the technology during testing tested coal was burned in one of the boilers at the testing center's boiler house the boiler and the combustion conditions were designed to replicate the combustion and other operating conditions for the generating station the samples of tested coal were collected consistent with applicable astm standards for each test the testing center divided each sample of tested coal into two sub-samples one of which was burned to establish a baseline and the other of which was subjected to the technology before burning to measure the changes resulting from application of the technology going forward the operating company may perform pilot scale testing to satisfy the redetermination requirement of notice_2010_54 or alternatively may undertake laboratory testing of the feedstock coal and the refined_coal to satisfy this requirement to the extent that the operating company is required to do so the operating company will collect samples of feedstock coal and refined_coal consistent with applicable astm standards and pursuant to a protocol for the regular collection of sample feedstock coal and refined_coal any such samples would be utilized for a number of purposes including potentially conducting periodic laboratory tests for mercury and sulfur content and maintaining rolling averages of the results in order to comply with notice_2010_54 rulings requested based on the foregoing you have requested that we rule as follows the refined_coal produced and sold by using the technology constitutes refined_coal within the meaning of sec_45 of the code provided that such refined_coal is produced from feedstock coal that is the same source or rank as the tested coal and provided further that the refined_coal satisfies the qualified_emission_reduction test stated in sec_45 of the code provided that the feedstock coals used to produce refined_coal during any redetermination period are from the same coal source regions and of the same rank as the tested coal all such feedstock coal shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of notice_2010_54 regardless of the mine from which such feedstock coal is purchased testing by the testing center for qualified emissions reduction as set forth in its test reports satisfies the requirements of notice_2010_54 with respect to the tested coals and any blend of them the pilot scale testing conducted at testing center and plr-129109-12 subsequent permitted laboratory testing as required for a redetermination described in section a or b of notice to satisfy the qualified_emission_reduction test of sec_45 of the code may be relied upon regardless of subsequent normal fluctuations in operating conditions and emissions at the generating station pursuant to section b of notice_2010_54 the redetermination requirement of section dollar_figure of notice_2010_54 may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than below the bottom nor by more than percent above the top of the range of the sulfur content and range of the mercury content of the feedstock coal and the refined_coal used in the most recent determination of section dollar_figure of notice_2010_54 law and rationale sec_45 of the code generally provides a credit against federal_income_tax for_the_use_of renewable or alternative resources to produce electricity or fuel for the generation of steam sec_45 of the code provides that in the case of a producer of refined_coal the credit available under sec_45 of the code for any taxable_year shall be increased by an amount equal to dollar_figure5 per ton of qualified refined_coal i produced_by_the_taxpayer at a refined_coal_production_facility during the 10-year period beginning on the date that the facility was originally placed_in_service and which is ii sold by the taxpayer to an unrelated_person during such 10-year period and such taxable_year for purposes of sec_45 of the code section dollar_figure of notice_2010_54 provides that the term refined_coal means a fuel which - i is a liquid gaseous or solid fuel including feedstock coal mixed with an additive or additives produced from coal including lignite or high carbon fly ash including such fuel used as a feedstock ii is sold by the taxpayer with the reasonable expectation that it will be used for the purpose of producing steam and iii is certified by the taxpayer as resulting when used in the production of steam in a qualified_emission_reduction section dollar_figure of the notice provides that the term qualified_emission_reduction means in the case of refined_coal produced at a facility placed_in_service after date a reduction of at least twenty percent of the emissions of nitrogen oxide and at least forty percent of the emissions of either sulfur dioxide or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date sec_45 of the code generally provides that the term refined_coal_production_facility means a facility which is placed_in_service after date and before date plr-129109-12 section dollar_figure of notice_2010_54 generally provides that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as defined in sec_613 a c or i if performed by the mine owner or operator accordingly in determining whether a qualified_emission_reduction has been achieved the emissions released when burning the refined_coal must be compared to the emissions that would be released when burning the feedstock coal feedstock coal is the product resulting from processes that are treated as mining and are actually applied by a taxpayer in any part of the taxpayer’s process of producing refined_coal from coal sec_613 of the code describes treatment processes that are not considered as mining unless they are provided for in sec_613 or are necessary or incidental to a process provided for in sec_613 any cleaning process such as a process that uses ash separation dewatering scrubbing through a centrifugal pump spiral concentration gravity concentration flotation application of liquid hydrocarbons or alcohol to the surface of the fuel particles or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal and drying to remove free water provided such drying does not change the physical or chemical identity of the coal will be considered as mining section of the notice provides in part that emissions reduction may be determined using continuous emission monitoring system cems field testing section a provides in part that cems field testing is testing that meets all the following requirements i the boiler used to conduct the test is coal-fired and steam-producing and is of a size and type commonly used in commercial operations ii emissions are measured using a cems iii if epa has promulgated a performance standard that applies at the time of the test to the pollutant emission being measured the cems must conform to that standard iv emissions for both the feedstock coal and the refined_coal are measured at the same operating conditions and over a period of at least hours during which the boiler is operating at a steady state at least percent of full load and v a qualified_individual verifies the test results in a manner that satisfies the requirement of section b section of the notice provides that methods other than cems field testing may be used to determine the emission reduction the permissible methods include a testing using a demonstration pilot-scale combustion furnace if it establishes that the method accurately measures the emission reduction that would be achieved in a boiler described in section a i and a qualified_individual verifies the test results in a manner that satisfies the requirements of section c i ii v and vi of the notice and b a laboratory analysis of the feedstock coal and the refined_coal that complies with a currently applicable epa or astm standard and is permitted under section b i or ii plr-129109-12 section of the notice provides that a taxpayer may establish that a qualified_emission_reduction determined under section dollar_figure applies to production from a facility by a determination or redetermination that is valid at the time the production occurs a determination or redetermination is valid for the period beginning on the date of the determination or redetermination and ending with the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of the feedstock coal that occurs after the date of such determination or redetermination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination section of the notice provides that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that - a the sulfur s or mercury content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least percent percent in the case of facilities placed_in_service after date in comparison to the s or mercury content of the amount of feedstock coal necessary to produce the same amount of useful energy excluding any dilution caused by materials combined or added during the production process b the s or mercury content of both the feedstock coal and the refined_coal do not vary by more than percent from the s and mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the notice finally section dollar_figure of the notice provides that the certification requirement of sec_3 c of the notice is satisfied with respect to fuel for which the refined_coal credit is claimed only if the taxpayer attaches to its tax_return on which the credit is claimed a certification that contains the following a statement that the fuel will result in a qualified emissions reduction when used in the production of steam a statement indicating whether cems field testing was used to determine the emissions reduction if cems field testing was not used to determine the emissions reduction a description of the method used a statement that the emissions reduction was determined or redetermined within the six months preceding the production of the fuel and that there have been no changes in the source or rank of the feedstock coal used in the process of producing refined_coal from feedstock coal since the emissions reduction was most recently determined or redetermined and a declaration signed by the taxpayer in the following form under penalties of perjury i declare that i have examined this certification and to the best of my knowledge and belief it is true correct and complete with respect to the first issue the process starts with several chemical additives being added to the feedstock coal prior to its combustion in a furnace the additives plr-129109-12 provide the chemical structure that results in the reduction of emissions of nitrogen oxide and mercury during combustion section dollar_figure of the notice provides generally that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining if performed by the mine owner or operator in the instant case the process is not a mining process further section dollar_figure of the notice clarifies sec_45 of the code and specifically provides that refined_coal includes feedstock coal mixed with additives thus additive processes that mix certain chemicals or other additives with the coal in order to achieve emissions reductions may qualify for the refined_coal production_tax_credit additionally section dollar_figure defines comparable coal as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal accordingly we conclude that the refined_coal produced by using the technology constitutes a refined_coal within the meaning of sec_45 of the code provided that the refined_coal i is produced from feedstock coal that is the same source or rank as the tested coal and ii satisfies the qualified_emission_reduction test stated in sec_45 of the code with respect to the second issue the emissions profile of the refined_coal product is compared to the emissions profile of either the feedstock coal or a comparable coal predominantly available in the marketplace as of date section dollar_figure of the notice provides that a comparable coal is defined as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal section dollar_figure of provides that a determination or redetermination of a qualified emissions reduction is valid until the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of the feedstock coal that occurs after the date of such determination or redetermination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination accordingly we conclude that provided the feedstock coals used to produce refined_coal during any redetermination period are from the same coal source regions and of the same rank as the tested coal all such feedstock coal shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of notice_2010_54 regardless of the mine from which such feedstock coal is purchased with respect to the third issue section of the notice provides that any permissible testing method provided for in the notice can be used in emission testing for any pollutant that is a taxpayer can use different testing methods for each of nitrogen oxide sulfur dioxide or mercury provided the method used for any pollutant is a permissible method section provides that an emission test establishing a qualified_emission_reduction qualifies the refined_coal for a six-month period provided there is no change in the process for producing the refined_coal or in the source or rank of the feedstock coal therefore a taxpayer must redetermine the emission reductions to qualify for the succeeding six-month period using one or more approved plr-129109-12 methods in the instant case taxpayer will arrange for pilot-scale combustion testing and will not rely on any continuous emissions monitoring system or other field testing which is permitted under section dollar_figure of the notice specifically testing center will conduct testing including redetermination testing at its testing facility to determine the emissions reductions associated with burning the refined_coal product compared to the feedstock for purposes of qualifying the refined_coal produced at the facilities the testing center has conducted pilot-scale combustion tests and documented them in conducting such tests the testing center conducted tests on the feedstock and then mixed a separate sample of the feedstock with the additives so that it could conduct tests on the refined_coal product in each of its reports the center reported that the test results indicated that the blend of coal and additives achieved the required emissions reductions based on the foregoing we conclude that testing by the testing center for qualified emissions reduction as set forth in its test reports satisfies the requirements of notice_2010_54 with respect to the tested coals and any blend of them the pilot scale testing conducted at testing center and subsequent permitted laboratory testing as required for a redetermination described in section a or b of notice to satisfy the qualified_emission_reduction test of sec_45 of the code may be relied upon regardless of subsequent normal fluctuations in operating conditions and emissions at the generating station with respect to the fourth issue section of notice_2010_54 provides that where a redetermination is required because of a change in the process of producing refined_coal the redetermination must use one of the general methods for satisfying the emissions reduction requirements listed in section dollar_figure of the notice however in any other case section of the notice provides that the redetermination requirement may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal do not vary by more than from the sulfur and mercury content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of notice_2010_54 in the instant case periodic bench tests will be performed to confirm that the sulfur and mercury content of the coal taken from the pile and input into the facility as well as the sulfur and mercury content of the refined_coal output from the facility regardless of the actual blend of types of coal or the source of the mines will not vary by more than below the bottom range for sulfur and mercury or ten percent above the top of the range of these chemicals in the tested feedstock coals accordingly we conclude that pursuant to section of notice_2010_54 the redetermination requirement of section dollar_figure of notice_2010_54 may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than below nor more than above the top of the range of sulfur content and range of the mercury content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of section dollar_figure of notice_2010_54 plr-129109-12 this ruling expresses no opinion about any issue specifically not addressed in this ruling letter including whether any person has sold refined_coal to an unrelated_person or when the facility was placed_in_service in particular we express or imply no opinion that the taxpayer has sufficient risks and rewards of the production activity to qualify as the producer of the refined_coal the service may challenge an attempt to transfer the credit to a taxpayer who does not qualify as a producer including transfers structured as partnerships sales or leases that do not also transfer sufficient risks and rewards of the production activity in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc
